Citation Nr: 1528762	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-29 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee traumatic arthritis, status post injury, to include whether the reduction from 20 percent to 10 percent, effective August 1, 2011, was proper.

2.  Entitlement to a compensable rating for left knee subluxation, status post injury, to include whether the reduction from 20 percent to noncompensable, effective August 1, 2011, was proper.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to June 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  

A Board hearing was scheduled for April 2015 in Washington DC pursuant to the Veteran's request.  However, he failed to report to the hearing; thus, the request is considered withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 20.1304(c), any pertinent evidence submitted to the Board by the Veteran or his representative must be referred to the AOJ for review, unless this procedural right is waived, or unless the Board determines that the benefit to which the evidence relates may be fully allowed on appeal without such referral.  Following the June 2013 supplement statement of the case (SSOC), additional evidence consisting of VA treatment records and a November 2014 VA knee and lower leg conditions examination report was added to the record (without AOJ consideration or a waiver of such evidence).  Moreover, in a May 2015 Additional Evidence Response Form, the Veteran requested that his claim be remanded to the AOJ for review of this additional evidence.  Accordingly, to afford him every consideration (from a due process aspect) in this matter, the Veteran's appeal is remanded to the AOJ for their merits consideration of the additional evidence in the first instance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should review the entire record (to specifically include the VA examination and treatment records), arrange for any further development deemed appropriate (to include obtaining updated VA treatment records), and readjudicate the claims of increased ratings for left knee subluxation and left knee traumatic arthritis.  If either matter remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

